Exhibit 99.1 FOR IMMEDIATE RELEASE Optimal Group Enters into Non-Prosecution Agreement with Office of the United States Attorney Montreal, Quebec, October 30, 2009—Optimal Group Inc. (NASDAQ:OPMR) today announced that it has entered into a non-prosecution agreement with the Office of the United States Attorney for the Southern District of New York. Following announcements by the Office of the United States Attorney for the Southern District of New York relating to its investigation of the U.S. Internet gambling industry, the Company announced on May 8, 2007 that it had initiated discussions with the U.S. Attorney’s Office and it was in the process of responding to a voluntary request for information issued by the U.S. Attorney’s Office. In connection with such ongoing investigation, the Company announced on May 11, 2007 that it had received a copy of warrants of seizure issued by the U.S.
